Citation Nr: 0025640	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1976 and was in the Pennsylvania National Guard 
from November 21, 1990, through November 20, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the RO denied service connection for a right knee 
disorder.  The veteran appealed and requested a hearing 
before a member of the Board at the RO.  In November 1999, 
the veteran appeared at the RO before the undersigned member 
of the Board in Washington, D.C., for a videoconference 
hearing in lieu of a Travel Board hearing.


REMAND

The appellant and his representative contend, in essence, 
that service connection should be granted for a right knee 
disorder.  Specifically, the veteran maintains that a pre-
existing right knee disability was aggravated during a 2 week 
period of ACDUTRA in July 1991.  This period of service has 
not been specifically verified.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1999).

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of a right knee 
disability.  The veteran's records from his National Guard 
service reveal that he was seen on July 11, 1991, for 
complaints of right lower extremity pain with swelling and 
stiffness in the right knee.  Recorded clinical data included 
a statement from the veteran that a doctor diagnosed a torn 
right knee cartilage in May 1991.  On examination, the 
veteran was noted to have some redness and bruising of the 
right knee.  The diagnostic impression was possible torn 
cartilage.  The veteran was advised to stay off his right 
knee for two days, elevate and stabilize, to be followed up 
by the veteran's own physician.

VA treatment records from the Wilkes-Barre, Pennsylvania VA 
Medical Center (VAMC) in May and July 1991 note treatment for 
right knee swelling and pain.  The veteran was seen in the 
emergency room on May 15, 1991, and noted to have a probable 
torn meniscus in the right knee.  A subsequent MRI of the 
right knee in May 1991 was negative for major ligament or 
meniscal tear; minimal osteoarthritic change was evident.  X-
rays of the right knee were interpreted as negative.

In a June 1997 letter, Myron D. Haas, M.D., indicated that he 
had treated the veteran for chondromalacia of his right knee 
with a subluxating patella.  Dr. Haas noted that the veteran 
had undergone three arthroscopes on his right knee.  The 
operative report for the first right knee surgery in October 
1991 is in the claims folder as well as treatment records 
through 1996.  No records of the subsequent knee surgeries 
performed by Dr. Haas are in the claims folder.

At his videoconference hearing before the undersigned member 
of the Board in November 1999, the veteran testified that he 
first sustained an injury to his right knee in May 1991 when 
he stepped in a hole while playing baseball.  He denied any 
previous knee problems.  At the time of the injury, the 
veteran was not on active duty status with the National 
Guard.  The veteran indicated that he first went to a VA 
medical facility about a week after the initial injury and 
was told that he would need surgery on the right knee.  He 
was to return for surgical evaluation on July 2, 1991, but 
the VA doctor who examined him at that time told him there 
was nothing wrong with his knee (the veteran testified that 
they looked at the wrong knee).  The veteran indicated that 
he had been to his family doctor, Dr. Donaldson, who had 
written a note on prescription paper to the veteran's 
commanding officer prohibiting the veteran from participating 
in any training or "summer camp" until his right knee had 
been properly treated.  There are no treatment records from 
Dr. Donaldson in the claims folder.  Dr. Donaldson referred 
the veteran to a private orthopedist, Dr. Dawson.  In July 
1991, however, the veteran did go on active duty status and 
he indicated that this period of duty aggravated his right 
knee disorder.  He has now had 4 surgeries on his right knee: 
October 1991, July 1992, June 1996, and August 1999.  He 
reported that, although he was having problems with his right 
knee after the initial injury in May 1991, he was ordered to 
go to "summer camp" for required training for ACDUTRA in 
July 1991.  After he was ordered to attend the summer 
training, the veteran had to cancel the scheduled appointment 
with Dr. Dawson, the private orthopedist.  On the day that he 
reported for ACDUTRA, the veteran stated that he had a 
burning sensation and some swelling in his right knee, but he 
was able to walk okay and engage in normal activities.  
During that period of ACDUTRA at Fort Drum, New York, despite 
having swelling in his right knee, the veteran performed his 
duties and took care of his supply area which did not allow 
him to rest his right knee.  He further stated that his 
duties required him to stretch and bend his knee a great deal 
which put pressure on the knee.  The veteran was seen in the 
outpatient clinic on July 11, 1991, where he was noted to 
have complaints of pain in the right lower extremity with 
swelling and stiffness of the right knee.  After his period 
of ACDUTRA was over, the veteran was seen by Dr. Dawson 
within a couple of weeks of returning home.  The veteran was 
told that he had torn ligaments and underwent physical 
therapy.  In October 1991, the veteran had the first surgery 
on his right knee, performed by Dr. Haas, a private 
physician.  The veteran testified that Dr. Haas indicated the 
veteran's right knee had worsened because he had gone on 
ACDUTRA without getting it healed first.

VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which the veteran has referred and 
obtaining adequate VA examinations; the Court has also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. `Derwinski, 1 Vet.App. 90 (1990).  
If there is something in the record to suggest that evidence 
exists which could make the veteran's claim well-grounded, VA 
has the duty to inform the veteran of his right to submit 
that evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has denied the veteran's claim on the basis that there 
is no evidence of injury to the veteran's right knee during 
his period of ACDUTRA.  However, based on the testimony of 
the veteran at his November 1999 videoconference hearing with 
respect to medical opinions of his treating physicians 
regarding aggravation of his right knee disability, the Board 
finds that further development is warranted, in light of 
Robinette and 38 U.S.C.A. § 5103 (West 1991).  The Board also 
notes that the current record does not contain verification 
of the claimed period of ACDUTRA at issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Through contact with the National 
Personnel Records Center, the 
Pennsylvania National Guard, or other 
appropriate agency, the RO should obtain 
verification of the 2 week period of 
ACDUTRA reported by the veteran during 
July 1991.  According to the veteran's 
testimony, the approximate dates of the 
training period were July 3 to July 16, 
1991.  

2.  The RO should contact the veteran and 
request that he provide the name and 
address of his family physician, Dr. 
Donaldson.  Thereafter, the RO should 
obtain a complete copy of the veteran's 
treatment records from Dr. Donaldson, as 
well as treatment records after 1996 and 
operative reports for the second, third 
and fourth right knee surgical procedures 
from Dr. Haas, of Pottsville, PA, the 
surgeon indicated by the veteran to have 
concluded that his right knee disability 
was aggravated by his period of ACDUTRA.  
All records should be associated with the 
claims folder.

3.  Following the receipt of the 
aforementioned records, if any, the RO 
should again consider the veteran's 
claim, after undertaking any other 
development that may be appropriate.  If 
needed, a VA orthopedic examination 
should be conducted to determine the 
current status of the claimed right knee 
disability and whether it is the result 
of aggravation during the period of 
ACDUTRA in July 1991.

If, following further review, the determination remains 
adverse to the appellant, both the appellant and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  The appellant and his 
representative should be given the opportunity to respond to 
the SSOC within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


